Citation Nr: 0408429	
Decision Date: 04/01/04    Archive Date: 04/16/04	

DOCKET NO.  02-11 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right eye 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The veteran, who had active service from December 1954 to 
August 1956, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review. 



FINDINGS OF FACT

1.  A BVA decision dated in May 1984 denied service 
connection for an eye disorder.  

2.  The evidence associated with the claims file subsequent 
to the Board's May 1984 decision is evidence that was not 
previously submitted, bears directly and substantially upon 
the matter under consideration and so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  



CONCLUSIONS OF LAW

1.  The Board's May 1984 decision, which denied service 
connection for an eye disorder, is final.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2003).

2.  The evidence received subsequent to the Board's May 1984 
decision is new and material, and the claim for service 
connection for an eye disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the December 2001 
rating decision, as well as the Statement of the Case issued 
in connection with the veteran's appeal have notified him of 
the evidence considered, the pertinent laws and regulations 
and the reasons his claim was denied.  In addition, a letter 
to the veteran from the RO dated in October 2001 specifically 
informed the veteran of the substance of the VCAA, including 
the type of evidence needed to establish entitlement to the 
benefit sought and the division of responsibilities between 
the VA and the veteran in obtaining that evidence.  The 
United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that the VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  The RO did so in this case.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the Board notes that the veteran's service medical 
records are associated with the claims file and that VA 
medical records identified by the veteran have been obtained.  
In addition, the veteran submitted private medical records.  
And while it appears there may be additional medical records 
yet to be obtained, the Board finds that there is sufficient 
evidence of record to resolve the issue presented on appeal.  
In any event, this decision to reopen the veteran's 
previously denied claim represents essentially a favorable 
decision, and thus any shortcomings in the duty to assist the 
veteran at this point would amount to harmless error and 
would not prejudice the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392 (1993).  Therefore, the Board finds that 
the case is ready for appellate review.

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for an eye 
disorder, and more specifically a right eye disorder, on the 
basis that he has submitted new and material evidence that is 
not only sufficient to reopen the claim, but also sufficient 
to grant service connection for right eye disability.  
Historically, an October 1959 rating decision denied service 
connection for astigmatism with slight exophoria as a 
constitutional or developmental abnormality that was not a 
disability under the law.  The veteran was notified of that 
determination and of his appellate rights by a letter that 
same month.  The veteran did not file an appeal to that 
decision.  

In May 1983 the RO again denied service connection for an eye 
disability on the basis that the veteran did not submit new 
and material evidence to reopen the previously denied claim.  
The veteran appealed that decision to the BVA and in a 
decision dated in May 1984, the Board affirmed the RO's 
denial.  The Board decision found that an eye disorder was 
not definitely diagnosed during service; that upon the 
initial post service VA clinical study, developmental eye 
abnormalities were noted; and that recent clinical study had 
disclosed no current eye pathology.  

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision or the veteran files a motion alleging clear and 
unmistakable error in the Board decision.  38 U.S.C.A. 
§§ 7103, 7111; 38 C.F.R. §§ 20.1100, 20.1400.  In this case, 
the veteran did not file a motion for reconsideration or a 
motion alleging clear and unmistakable error in the Board's 
May 1984 decision.  Therefore, the Board's May 1984 decision 
is final and may not be considered on the same factual basis.  
Following a final Board decision, absent submission of new 
and material evidence, the claim may not be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108.  If new and 
material evidence is presented or secured with respect to a 
claim that has been finally decided, the claim shall be 
reopened and reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

When a veteran seeks to reopen a final decision the first 
inquiry is whether the evidence presented or secured since 
the last final denial of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The Board notes that there has been a 
regulatory change in the definition of new and material 
evidence with respect to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001 (to be 
codified as amended at 38 C.F.R. § 3.156(a)).  Since the 
veteran filed his claim to reopen the previously denied claim 
in June 2001, the earlier definition of new and material 
evidence remains applicable in this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  
If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all of the evidence of record, but only after ensuring the 
duty to assist the veteran in developing the facts necessary 
to substantiate his claim on the merits has been satisfied.  

As indicated above, the veteran's claim for service 
connection for an eye disorder was previously considered and 
denied by a May 1984 BVA decision.  The evidence for 
consideration at that time included the veteran's service 
medical records, private medical records, VA medical records 
and a statement from the veteran's spouse.  The Board denied 
the veteran's claim on the basis that an eye disorder was not 
definitely diagnosed during service, that the first VA 
examination performed following service showed developmental 
eye abnormalities and the most recent examination disclosed 
no current eye pathology.  

The evidence for consideration in connection with the 
veteran's reopened claim consists of private and VA medical 
records.  These records show complaints of right eye pain of 
many years' duration.  In particular, there is an October 
2003 statement from M. Coleman Driver, Jr., M.D., which 
relates that the veteran was initially seen in his office 
over 20 years ago complaining of right eye pain.  It was 
noted that the veteran's right eye pain had been a problem in 
the mid-early '50's while he was in the service.  Dr. Driver 
indicated that he was not sure as to the exact etiology of 
the eye pain, but that it had been consistent over the many 
years that he had seen him.  Dr. Driver recommended that the 
veteran see a neuro-ophthalmologist for further evaluation of 
his complaints.  

The Board finds that the October 2003 statement from Dr. 
Driver is both new and material.  The statement is new in 
that it was not previously physically of record and the Board 
believes that the statement is material in that it tends to 
demonstrate a continuity of symptomatology since service and 
suggests that there may be a pathological basis for the 
veteran's complaints.  Evidence of a continuity of 
symptomatology could possibly provide a basis for linking a 
right eye disorder to service.  That the veteran was referred 
for further evaluation also raises a question as to whether 
there is an organic or pathological basis for the veteran's 
complaints.  As such, the Board finds that the recently 
submitted evidence is new and material and that the veteran's 
claim for service connection for a right eye disorder is 
reopened.  

However, having reopened the claim, the Board is not 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  In this regard, Dr. Driver indicated that he had 
seen the veteran over 20 years ago, but contemporaneous 
records of that treatment, beyond an eyeglass prescription, 
are not associated with the claims file.  The duty to assist 
requires that the VA obtain all relevant records.  The Board 
is also of the opinion, given the complaints of continuous 
symptomatology and the question as to whether the veteran has 
a current eye disorder that may be related to service, that 
the veteran should be afforded a VA examination in order to 
ascertain the nature and etiology of the veteran's right eye 
symptomatology.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right eye disorder is 
reopened, and to this extent only, the appeal is allowed.  


REMAND

Having reopened the previously denied claim, a review of the 
record discloses a need for further development of the 
evidence in this case prior to a final decision on the 
merits.  In this regard, as indicated above, an October 2003 
statement from Dr. Driver indicates that he had seen the 
veteran over 20 years ago, but contemporaneous records of 
that treatment are not associated with the claims file.  In 
addition, Dr. Driver recommended that the veteran seek 
further evaluation from a neuro-ophthalmologist.  If the 
veteran has received such treatment, it would clearly be 
relevant and probative in the veteran's claim.  Lastly, the 
Board finds that a VA examination is necessary to fairly 
decide the veteran's claim.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran if 
further action is required on his part.  Accordingly, this 
case is REMANDED for the following action:

1.  In addition to the development 
requested below, the RO should ensure 
that the assistance requirements of the 
VCAA are satisfied.

2.  The veteran should be contacted and 
be requested to specify whether he has 
received any additional VA treatment for 
his eyes subsequent to June 2000 or 
treatment from any private health care 
practitioner for his eyes since October 
2003.  If the veteran identifies 
additional treatment, the RO should 
obtain and associate those records with 
the claims file.  The veteran should also 
be requested to furnish an authorization 
for release of medical records to permit 
the RO to obtain all records of treatment 
the veteran received from M. Coleman 
Driver, Jr., M.D., 801 West 38th Street, 
Austin, TX 78705-1106

3.  The veteran should be afforded eye 
and neurological examinations to 
ascertain the nature and etiology of any 
right eye disorder that may be present.  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiners should be accomplished.  The 
examiners are requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, and offer comments and an 
opinion as to whether any current right 
eye disorder is causally or etiologically 
related to the symptomatology shown in 
service medical records.  A clear 
rationale for all opinions would be 
helpful and a discussion of facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



